            Case 7:20-cv-02641-PMH Document 20 Filed 08/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
ZHANG,
                          Plaintiff,                         ORDER

v.                                                           7:20-cv-02641 (PMH)

JUN WEI INC., et al.,

                          Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         Counsel for all parties appeared telephonically at 12:00 p.m. today for a pre-motion

conference. For the reasons discussed on the record, the Court DENIES defendants’ request for

leave to file a motion to dismiss, and directs that defendants file an answer to the Complaint within

ten days of the date hereof.

         In addition, the Court ORDERS that expedited discovery shall take place on two issues: 1)

whether plaintiff was an employee under the FLSA and NYLL; and 2) whether defendant does the

requisite dollar volume of business as required under the FLSA. That discovery shall conclude on

10/18/2020. Defendants shall file a pre-motion letter for leave to file a motion for summary

judgment, if they are so advised, by 11/18/2020. The parties are directed to review and comply

with my Individual Practices, specifically Rule 4(E) applicable to summary judgment motions, as

discussed at the conference. Should defendants decide, after expedited discovery, that they are not

inclined to move for summary judgment at that time, defendants shall so notify the Court by letter

filed via ECF by 11/18/2020.

                                                               SO ORDERED:

Dated: New York, New York
       August 18, 2020
                                                               ____________________________
                                                               Philip M. Halpern
                                                               United States District Judge
